Title: From George Washington to Samuel Milford, 29 September 1788
From: Washington, George
To: Milford, Samuel



Sir,
Mount Vernon Septr 29th 1788

The letter which you wrote to me from Richmond on the 24th Instt came duly to hand. Was it in my power to give you information with respect to the circumstances attending Major Polson’s Land—or satisfactory answers to the quæries he has propounded on this subject, I would do it with pleasure. But the truth is—I know not a little more of the matter than you are already made acquainted with by his own letter dated in London the 26th of July which you enclosed to me & is now returned.
I was, I believe, the principal cause of his, and others getting the Lands which were granted to the officers and Soldiers of the Virginia Regiment raised in 1754 agreeably to a Proclamation of the then Governor of this State but after the proportions were assigned to each individual and the Patents were obtained, in the year 1772, I had no further agency in the business; and know no more what the Attorney of Major Polson did with his dividend of the Land than you do.
The readiest, indeed the only means that occurs to me, by which you can get certain information on this head, is to apply to the Executors, or administrators of Mr Craig—A Clue may thereby be found for tracing this business fully. who his Executors are I know not; but as Mr Craig lived in Williamsburg

and moved in a small circle, it is highly probable they are residents of that place also.
Being in company with a Gentleman eminent in the Law when your letter, enclosing Mr Polson’s to me came to hand I asked his opinion of property belonging to persons under the discription Major Polson gives of himself. his answer was; that as that Gentleman was not a Citizen of this State. did not leave it in consequence of the dispute with great Britain—nor bore Arms in America against the United States during the contest, it is not likely that his property is comprehended in any Confiscation Law of this Commonwealth. I am of the same opinion—but one mode by which the matter can be ascertained if there is no office of Registry to resort to at Richmond is for you or some person who is acquainted with these Laws the spirit—and tendency of them—to read them attentively compare them with [the] case of Major Polson—and see whether by name, or discription he is included or excluded. I never read one of them—nor have them by me. nor moreover am I acquainted with any of the proceedings respecting this business.
There is another predicament, however, under which Major Polsons Lands may have fallen. It is common to every one. and the Public Gazettes announce the frequency of it. I mean the disposal of the Land, or part of it, for payment of the Taxes to which it is subject. Scores of these Sales are advertised weekly in Dixons Virginia Gazette and Independt Chronicle. agreeably to Law, that the proprietors of the Land may be notified thereof; and prevent by timely payment, if they are able, and incline so to do, the actual Sale. whether this has been the case with Major Polsons Land or not, can only be known by a recurrance to and research of those papers. I have never attended to the matter myself and therefore can give neither you, nor him any information respecting it. The Land lays, I believe in the County of Greenbrier (or Bottetourt) and will be found if in this predicament, advertised by the Sheriff thereof.
Major Poison in his letter to me, requests that I would point out a proper Attorney to transact the business for him. This I am unable to do. The lands (by the common routs to it) lays at least 500 hundred miles from me—I have Lands in the vicinity of his, and have not, as yet found, a settler convenient to them,

able, or willing to take the management—The only person who was recommended to me for this purpose (Colo. Thomas Lewis) has given me no answer to my applications on this head though the first was made near twelve months ago to him —I mention this circumstance to shew the difficulty of procuring, and the danger of recommending a proper character to Major Polson. To me it would seem best for the Major to appoint some person in Richmond (being the residence of the public officers and the resort of People from all parts of the State) as his Attorney; empowering him (if the Property is unalienated) to sell—Seat—or in any other manner (agreeable to his wishes) dispose of the Land[.] who are of his acquaintance at that place or who would be a proper person there for this business I really know not as I rarely go there. Men and things in this State are greatly changed since my acquaintance with them (now almost 15 years ago)—for I have been very little from home since my retreat from public life, the beginning of the year 1784, to acquire fresh knowledge of them.
I have been thus particular to you because such information and advice as this letter contains, going through you to the Major, with the short letter herewith enclosed to himself will answer the purpose of a repetition of the same sentiments in a second letter. I therefore pray you to accompany my letter to him with a copy of this to you. I am &c.

Go: Washington

